Citation Nr: 1126078	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of hepatitis.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A Travel Board hearing was held in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2010); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  In a rating decision in May 2003, the RO confirmed numerous previous denials of entitlement to service connection for residuals of hepatitis; after the Veteran was notified of the adverse determination of his right to appeal, he did not appeal the final rating action.  It was held that while he was treated during service for hepatitis (unspecified type), there was no evidence of post service residuals.  

2.  The additional evidence received since the rating decision in May 2003 was not previously submitted, but it is not related to an unestablished fact necessary to substantiate the claim of service connection for residuals of hepatitis, and it does not raise a reasonable possibility of substantiating the claim.  

3.  In a rating decision in May 2003, the RO denied service connection for a low back disorder; after the Veteran was notified of the adverse determination of his right to appeal, he did not appeal the final rating action.  It was held that the evidence failed to show that any post service low back disorder was related to service.

4.  The additional evidence received since the rating decision in May 2003 was not previously submitted, but it is not related to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder, and it does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The unappealed rating decision in May 2003 by the RO, denying service connection for residuals of hepatitis, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).

2.  The additional evidence received since the May 2003 rating decision by the RO is not new and material as to the claim of service connection for residuals of hepatitis, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  

3.  The unappealed rating decision in May 2003 by the RO, denying service connection for a low back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).

4.  The additional evidence received since the May 2003 rating decision by the RO is not new and material as to the claim of service connection for a low back disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, an August 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the August 2009 letter mentioned above.  

Additionally, as to those claims on appeal regarding whether new and material evidence has been received to reopen previously denied claims, it is noted that in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a Claimant of the evidence and information that is necessary to reopen the claim and VA must notify the Claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying claim for benefit sought in the August 2009 VCAA letter.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Claims to Reopen - New and Material

The RO initially denied service connection for residuals of hepatitis and a low back disorder in August1983.  The claims were again denied by the RO in February 1984 and by the Board in a November 1984 decision.  Subsequently, the RO determined in September 1990 and May 2003, that new and material evidence, that was sufficient to reopen the previously claims, had not been received.  The Veteran was notified of these denials, and did not appeal.  For purposes of this decision, it is noted that the last denial is final.  38 C.F.R. § 20.1103 (2010).  However, if new and material evidence is present or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  

Effective from August 29, 2001, the regulations defining "new and material evidence" were revised and clarify the types of assistance the VA will provide to a claimant attempting to reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b) (2010).  These specific provisions are applicable only to claims filed on or after August 29, 2001.  As the Veteran filed his claim seeking to reopen in September 2006, the Board has considered these provisions.

To reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  Under the amended regulations, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Here, the Board notes that the RO did not reopen the claims on appeal regarding new and material evidence.  See the August 2008 statement of the case (SOC) and the supplemental statements of the case (SSOCs) dated in September 2010 and January 2011.  The Board agrees that new and material evidence has not been received to reopen the previously denied claims of service connection for residuals of hepatitis and a low back disorder.  

The evidence of record at the time of the RO's final determination as to these claims in 2003 included the Veteran's service treatment records (STRs) and a VA examination which was conducted in July 1983.  Pertinent to the claims on appeal are the inservice treatment records which reflect that the Veteran was treated on numerous occasions during service for low back complaints.  He was also seen for unspecified type hepatitis.  No residuals of these inservice treatment visit for his hepatitis or back were noted upon service separation examination in October 1980.  Moreover, it is noted that upon VA examination in July 1983, the Veteran was noted to have no low back disorder and test results were negative for active hepatitis.  This examination included X-ray of the low back.  

Also considered was a September 1989 document from the Mississippi Blood Services which was mailed to the Veteran after he gave blood.  It was noted that he had elevated ALT levels which might be at risk of transmitting a form of hepatitis.  It was noted that this did not mean that he was ill or that he had been ill, but it was a finding which should be pointed out to his physician for consideration of additional studies, if deemed appropriate.  

As for his low back disorder, a March 2003 statement was submitted by a private physician in which he noted that the Veteran had had chronic back pain since injury during service.  

These private facility records are negative for further treatment for low back problems until after back injury in 1988.  At that time, it was noted that he picked up a coke machine at work and incurred a low back ache.  Muscular back strain was noted upon a workmen's compensation document in March 1990.  Subsequently dated treatment records include a private physician's March 2003 statement that the Veteran had had chronic back pain since incurring back injury in 1978.  

The RO's determination in May 2003 that new and material evidence had not been received to reopen the claim of service connection for hepatitis was based on the fact that residuals of inservice treatment for hepatitis were not shown by the record.  

The RO's determination that new and material evidence had not been received to reopen the claim of service connection for a low back disorder was based on the fact that the evidence did not show that the Veteran's current back disorder was of service origin.  Moreover, the private physician's statement that the Veteran had had chronic back pain was based on unsubstantiated statements by the Veteran.  It was specifically pointed out that this physician had not reviewed the STRs.  

The evidence received since the May 2003 RO denial of these claims includes private treatment records dated prior to the Veteran's active service and up to the present day.  These documents show that the Veteran continues to be seen for low back problems and current diagnoses of minimal grade anteriolisthesis at L3 to L4 and mild L5-S1 disc narrowing (see the August 2009 private X-ray report).  VA records from 2010 and 2011 show that he continues to be seen for chronic low back pain.  

These records also show that his medical history on numerous occasions includes report of past hepatitis.  For example, a private physician reported this fact in January 2010.  He also noted that testing showed that the Veteran had elevated liver enzymes, alcohol abuse, abdominal pain, intermittent nausea, vomiting, questionable hematemesis, and history of blood in this stools.  On exam, the Veteran denied any jaundice, weight loss, or any change in bowel habits.  There was no current evidence of active disease.  Laboratory findings indicated only that findings were positive for antibodies or past findings of hepatitis C infection.  A January 2010 ultrasound was normal.  VA records from 2010 and 2011 continue to note that his medical history included hepatitis.  

At a March 2011 personal hearing, the Veteran testified in support of his claims.  He attributed his back problems to inservice back injuries.  He believed that his hepatitis resulted from a homemade tattoo that he received from a fellow serviceman.  He provided detailed statements as to current symptoms that he suffered as a result of his current low back disorder and as a residual of hepatitis.  

Also added to the file were documents and records showing that the Veteran was in receipt of Social Security Administration (SSA) benefits for an ulnar nerve condition.  He had received benefits since 1992.  He submitted a copy of medical treatise evidence which were obtained from the internet regarding the symptoms of hepatitis C, to include fatigue, low fevers, nausea, vomiting, diarrhea, loss of appetite, stomach pain, tenderness in the liver, abdominal pain, etc.  

The Board notes that the Veteran's previous claims for service connection for hepatitis and a low back disorder were denied because there was no medical evidence to show that he had chronic conditions as a result of inservice treatment for hepatitis or for back pain.  The evidence submitted since 2003 does not change this fact as to either of these conditions.  There continues to be no competent medical evidence of current residuals as a result of inservice treatment for hepatitis, and no chronic back disorder was noted upon service separation examination or upon post service VA examination in 1983.  It was not until many years thereafter, and after an intercurring injury in 1988, that the Veteran was noted to have a chronic low back disorder.  Thus, the evidence still is not convincing that current low back disorders are of service origin.  Thus, the evidence submitted since May 2003 is not so significant that it must be considered in order to fairly decide the merits of the above summarized claims, and it is not new and material under 38 C.F.R. § 3.156(c) (2010).  

As for any statements submitted by the Veteran since 2003, the Board points out that lay assertions of medical causation cannot service as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 463, 367 (1993).  Further, as to the medical treatise evidence submitted, the submission is very general in nature, and it does not address the specific facts of the Veteran's claim before the Board.  As this generic medical journal or treatise evidence does not establish that the Veteran currently has active hepatitis residuals, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

As the additional evidence is not new and material, the claims of service connection for residuals of hepatitis and a low back disorder, are not reopened.  Because the claims are not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received, the claims of service connection for residuals of hepatitis and a low back, disorder, are not reopened, and the appeals are denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


